Title: Andrew Stevenson to James Madison, 10 March 1833
From: Stevenson, Andrew
To: Madison, James


                        
                            
                                My dr. Sir, 
                            
                            
                                
                                    Washington
                                
                                March 10 1833.
                            
                        
                        I beg leave to make you personally acquainted with Mr Longacre of Phia! Mr L. as you well know—is one of
                            the most eminent artists in our Country and is engaged in a national work of great interest! He is extremely desirous of
                            taking himself a likeness of you for his Portrait Gallery, & goes to Montpelier for that
                            purpose! I hope you will not object to sitting & I beg leave to recommend this amiable & talented
                            individual to yours & Mrs. Madison’s kind civilities! With esteem & regard, I am dr Sir Yr hl. &
                            obt St.
                        
                            
                                A Stevenson
                            
                        
                    